Citation Nr: 9917732	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  99-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vision problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active service from March 1960 to April 1963.  

Service Medical records show that the veteran was 
hospitalized for a laceration to the right forehead without 
artery or nerve involvement.  He had a one-month disturbance 
of consciousness.  Service connection for a suspected seizure 
disorder and headaches was denied in a rating decision dated 
August 1968.  In a letter dated in September 1968 the veteran 
was informed of the denial of service connection for possible 
seizure disorder and headaches.  It should be noted that the 
rating action in August 1968 contained a notation that the 
disorder which was characterized as a seizure disorder and 
headaches had been claimed as nervousness.  The RO denied 
service connection for vision problems in a February 1994 
rating decision.  It was determined that a vision condition 
was not related to the head injury in service.

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996). 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

As to the determination of the materiality of evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence need not be probative of all 
elements required to award the claim (for example, as to a 
service-connection claim, Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table), 
described three elements of a well-grounded claim: Competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; a current disability; and a causal nexus between 
the in-service incurrence or aggravation and the current 
disability), but need be probative only as to each element 
that was a specified basis for that last disallowance.

In March 1998 the RO denied reopening the veteran's claims of 
service connection for a nervous condition, headaches and a 
vision condition.  The veteran submitted a timely Notice of 
Disagreement to the nervous condition, headaches and vision 
problems claims.  The Statement of the Case, dated June 1998, 
only addressed the nervous condition claim.  

The RO has not considered all of the evidence submitted since 
the last final disallowance; specifically a VA examination 
dated September 16, 1997.  The examiner noted a closed head 
injury when the veteran was 19 years old and the impression 
was a psychotic disorder secondary to a closed head injury.  

Correspondence from the RO requests return of the claims file 
as it was prematurely sent to the Board of Veterans' Appeals 
(Board).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO is to issue a Statement of the 
Case, which includes the issues 
pertaining to the veteran's claimed 
headaches and vision problems.  

2.  The RO is to consider all of the 
evidence submitted or obtained since the 
last final disallowance.  

3.  The RO should give specific attention 
to VA examination dated September 16, 
1997.

4. The RO is to determine whether new and 
material evidence sufficient to reopen 
the veteran's claims has been 
submitted.  

5. The RO should clarify the veteran's 
wishes regarding a personal hearing.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


